Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 03/16/2021.

Claim 4 has been amended as follows: 

4. (Currently Amended) A refrigerant recovery method comprising:
	guiding gaseous refrigerant via an extraction pipe from a refrigerant circuita stabilizer holding container;
	causing the gaseous refrigerant discharged from the extraction pipe to come into direct contact with a stabilizer in the stabilizer holding container, the stabilizer suppressing a disproportionation reaction of the refrigerant; 
guiding the refrigerant discharged from the stabilizer holding container to a recovery container via a recovery pipe; and
	holding the refrigerant in the recovery container,
wherein a compressor causes the refrigerant to move from the extraction pipe to the recovery container.

Reasons for Allowance
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 



The closest prior art of record, Goddard (US 4476688 A), discloses a refrigerant recovery system (Fig. 1) comprising an extraction pipe (made of at least #6, #12, and #36; see Fig. 1) that is connectable to a refrigerant extraction port (at #72) of an air conditioning apparatus #70 that has refrigerant (see at least col. 2, L 39-58), the extraction pipe being configured to guide gaseous refrigerant (col. 2, L 53-59); a recovery pipe #46 that guides the refrigerant (see Fig. 1, col. 3, L 22-28); a recovery container #56 that is connected to the recovery pipe and recovers the refrigerant guided by the recovery pipe (Fig. 1, col. 3, L 22-28); and a recovery device including a compressor #18, wherein the compressor causes the refrigerant to move from the refrigerant extraction port to the recovery container (see Fig. 1, col. 2, L 51 - col. 3, L28). Goddard does not disclose a stabilizer holding container that is connected to the extraction pipe, holds a stabilizer, and causes the gaseous refrigerant guided by the extraction pipe to directly come into contact with the stabilizer, wherein the stabilizer suppresses a disproportionation reaction of the refrigerant. Zyhowski (US 20090283712 A1) teaches that, in a refrigeration recovery system, when it is determined that stabilizer need to be added to the refrigerant, it is known to provide the refrigerant recovery system with a stabilizer concentrate reservoir can be used to add stabilizer to the refrigerant. The refrigerant would be recovered, oil from the refrigerant would be stripped out in an oil separator, and refrigerant would be compressed, condensed, and filtered. Liquid refrigerant would then pass through an in-line vessel containing stabilizer, and the stabilizer would be dissolved by the circulating refrigerant (see at least [0026]). Zyhowski further teaches wherein the stabilizer slows polymerization of the refrigerant. However, Zyhowski teaches that the refrigerant is first condensed into liquid prior from being directed to the in-line vessel containing stabilizer. Thus, Zyhowski fails to disclose that a system in which gaseous refrigerant contacts the stabilizer. None of the cited prior art of record would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate a stabilizer holding container that is connected to the extraction pipe, holds a stabilizer, and causes the gaseous refrigerant from the extraction pipe to directly come into contact with the stabilizer. Such provision would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since it would require a change in the basic principle under which the system of Goddard and Zyhowski were designed to operate. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763